
	
		I
		111th CONGRESS
		2d Session
		H. R. 4949
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Mrs. Davis of
			 California (for herself, Mr.
			 Ortiz, and Mr. Wilson of South
			 Carolina) introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To establish within the Office of the Secretary of
		  Defense an office responsible for implementing all recommendations and
		  requirements regarding military medical facilities in the National Capital
		  Region, and for other purposes.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the World Class Military Medical
			 Facilities Act.
			(b)FindingsCongress makes the following
			 findings:
				(1)The Department of Defense lacks a complete
			 plan for the entirety of facilities at the new Walter Reed National Military
			 Medical Center in Bethesda, Maryland.
				(2)The Department of Defense has not
			 established an integrated operating structure, has not provided clear and
			 appropriate budget authorities, and has not designed either joint military or
			 civilian personnel structures to staff the new Walter Reed National Military
			 Medical Center.
				(3)There are differing standards and levels of
			 construction and funding that could result in a facility that is not in
			 totality a world class military medical facility.
				(4)The Department of
			 Defense lacks a unified construction standard for military construction and
			 repairs to military medical facilities.
				(5)In the report
			 referred to in section 8(2), the National Capital Region Base Realignment and
			 Closure Health Systems Advisory Subcommittee of the Defense Health Board
			 identified numerous deficiencies in the current plan for the new Walter Reed
			 National Military Medical Center.
				2.Disestablishment
			 of Joint Task Force National Capital Region MedicalNot later than 30 days after the date of
			 enactment of this Act, the Secretary of Defense shall disestablish the
			 organization known as Joint Task Force National Capital Region Medical. Upon
			 such disestablishment, all personnel, property, and functions of the Joint Task
			 Force National Capital Region Medical shall be transferred back to the military
			 department from which the personnel, property, or functions were transferred or
			 to the Office of the Secretary of Defense.
		3.Establishment of
			 office responsible for implementing National Capital Region military medical
			 facilities recommendations and requirements
			(a)EstablishmentNot later than June 1, 2010, the Secretary
			 of Defense shall establish within the Office of the Secretary of Defense an
			 office responsible for implementing all recommendations and requirements
			 regarding military medical facilities in the National Capital Region contained
			 in—
				(1)the report of the Defense Base Closure and
			 Realignment Commission transmitted to Congress on September 15, 2005, under
			 section 2903(e) of the Defense Base Closure and Realignment Act of 1990 (part A
			 of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note);
				(2)section 2714 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2656);
			 or
				(3)any other
			 provision of law.
				(b)Organization
				(1)DirectorThe
			 director of the office shall be the Deputy Secretary of Defense. The
			 responsibilities of the director may not be delegated to another individual,
			 office, command, field agency, or field activity.
				(2)Deputy
			 directorThe deputy director
			 of the office shall be the Assistant Secretary of Defense for Health Affairs.
			 The responsibilities of the deputy director may not be delegated to another
			 individual, office, command, field agency, or field activity.
				(c)Responsibilities
			 and authorities
				(1)MissionsThe
			 office shall define the medical missions and responsibilities of the Office of
			 the Secretary of Defense and the military departments in the National Capital
			 Region.
				(2)Budget and
			 operational authorityThe office shall retain overall budget and
			 operational authority to provide and operate world class military medical
			 facilities in the National Capital Region. This authority includes the
			 development of budgets, prioritization of requirements, and the allocation of
			 funds to provide and operate world class military medical facilities.
				(3)PersonnelThe office, in consultation with the
			 Secretaries of the military departments, shall specify personnel authorizations
			 and personnel systems required to provide and operate world class military
			 medical facilities in the National Capital Region.
				4.Completion of
			 National Capital Region health care delivery master planUpon the establishment of the office under
			 section 3, the office shall assume responsibility for the development and
			 implementation of the comprehensive master plan to provide sufficient world
			 class military medical facilities and an integrated system of health care
			 delivery for the National Capital Region required by section 2714 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2656).
		5.Establishment of
			 unified construction standard for military construction and repairs to military
			 medical facilitiesNot later
			 than June 1, 2010, the Secretary of Defense shall establish a unified
			 construction standard for military construction and repairs for military
			 medical facilities that provides a single standard of care. This standard shall
			 also include a size standard for operating rooms and patient recovery
			 rooms.
		6.Authorization of
			 appropriations for implemention of unified construction standard at Walter Reed
			 National Military Medical CenterThere is authorized to be appropriated to
			 the Secretary of Defense $400,000,000 to implement at Walter Reed National
			 Military Medical Center the unified construction standard for military
			 construction and repairs for military medical facilities established under
			 section 5.
		7.Independent
			 review panel
			(a)Establishment of
			 review panelThe Secretary of
			 Defense shall establish an advisory committee to be known as the
			 Independent Review Panel for Military Medical Care in the National
			 Capital Region to advise the Secretary regarding whether the proposed
			 design and organizational structure for military medical facilities in the
			 National Capital Region will achieve a world class military medical
			 facility.
			(b)Members
				(1)Congressional
			 membersThe advisory
			 committee is constituted annually of the following:
					(A)The chairman of
			 the Committee on Armed Services of the Senate or the chairman’s
			 designee.
					(B)Three other
			 members of the Senate designated by the Vice President or the President pro
			 tempore of the Senate, two of whom are members of the Committee on
			 Appropriations of the Senate.
					(C)The chairman of the Committee on Armed
			 Services of the House of Representatives or the chairman’s designee.
					(D)Four other members
			 of the House of Representatives designated by the Speaker of the House of
			 Representatives, two of whom are members of the Committee on Appropriations of
			 the House of Representatives.
					(2)Other
			 membersThe advisory
			 committee shall also include six persons designated by the President who are
			 not employees or appointed political officials of the executive branch. These
			 members shall be medical facility experts, military health-care professionals,
			 representatives of premier health care organizations in the United States,
			 retired senior military officers or non-commissioned officers, or patient
			 representatives. Not more than two members designated under this paragraph may
			 be retired members of the Armed Forces. The term of office of these members
			 shall be three years, except that the President may stagger the initial
			 terms.
				(3)SuccessorsAny member of the advisory committee whose
			 term of office expires may continue to serve until a successor is appointed. If
			 a member dies or resigns, a successor shall be appointed for the unexpired
			 portion of the term.
				(c)Meetings
				(1)In
			 generalThe advisory
			 committee shall meet not less than monthly. The committee or its members may
			 make other visits to military treatment facilities and military headquarters in
			 connection with the duties of the committee. The committee may call in advisers
			 for consultation.
				(2)CompensationWhile
			 performing duties on behalf of the advisory committee, a member of the
			 committee and any adviser referred to in paragraph (1) shall be reimbursed
			 under Government travel regulations for necessary travel expenses.
				(d)DutiesThe advisory committee shall review—
				(1)the plans for the design and organizational
			 structure for military medical facilities in the National Capital Region to
			 ensure that the facilities and organizational structure will result in a world
			 class military medical facility; and
				(2)the execution of
			 the plans and such other matters relating to military medical care in the
			 National Capital Region as the committee considers appropriate.
				(e)Reports
				(1)Initial
			 reportNot later than 60 days
			 after the first meeting of the advisory committee, the committee shall submit
			 to the Secretary of Defense a written report containing an assessment of
			 military medical care in the National Capital Region and the views and
			 recommendations of the committee to improve such care.
				(2)Additional
			 reportsNot later than
			 December 31, 2010, and December 31, 2011, the advisory committee shall submit
			 to the Secretary of Defense a report on the findings and recommendations of the
			 committee to address any deficiencies identified by the committee.
				(f)Assessment of
			 recommendationsNot later than 30 days after the date of the
			 submission of each report under subsection (e), the Secretary of Defense shall
			 submit to the congressional defense committees a report including—
				(1)an assessment by
			 the Secretary of the findings and recommendations of the panel; and
				(2)the plans of the
			 Secretary for addressing such findings and recommendations.
				8.DefinitionsIn this Act:
			(1)National capital
			 regionThe term National Capital Region has the
			 meaning given the term in section 2674(f) of title 10, United States
			 Code.
			(2)World class
			 military medical facilityThe
			 term world class military medical facility has the meaning given
			 the term by the National Capital Region Base Realignment and Closure Health
			 Systems Advisory Subcommittee of the Defense Health Board in appendix B of the
			 report titled Achieving World Class—An Independent Review of the Design
			 Plans for the Walter Reed National Military Medical Center and the Fort Belvoir
			 Community Hospital and published in May 2009, as required by section
			 2721 of the Military Construction Authorization Act for Fiscal Year 2009
			 (division B of Public Law 110–417; 122 Stat. 4716).
			
